Filed with the U.S. Securities and Exchange Commission on June 25, 2015 1933 Act Registration File No. 033-205601 1940 Act File Number 811-23071 N-1A 1 focusn1a201507.htm UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [ ] FOCUS FUNDS SERIES A (Exact name of registrant as specified in charter) 8000 Town Center Drive, Suite 400, Broadview Heights, Ohio 44147 (Address of principal executive offices) Registrants Telephone Number: (440) 922-0066 Rajendra Prasad, 200 West Sahara Avenue #810, Las Vegas, NV 89102 (Name and address of agent for service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement and thereafter from day to day. It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a ) (1) [ ] On (.) pursuant to paragraph (a) (2) [ ] 75 days after filing pursuant to paragraph (a) (2) [ ] On date pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: ☐ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that the registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. Shares of Fund A of Focus Funds Series, Inc. are being offered by this registration. Information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated September , 2015 FOCUS FUNDS SERIES A Prospectus dated 2015 8000 Town Center Drive Suite 400 Broadview Heights, Ohio 44147 (440) 922 0066 Ticker Symbol: [ ] FOCUS FUNDS SERIES A, a fund of FOCUS FUNDS SERIES, is a mutual fund that seeks capital appreciation. This Prospectus provides important information about the Fund that you should know before investing. Please read it carefully and keep it for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or determined that this prospectus is accurate or complete. It is a criminal offense to represent otherwise. Page 1 FUND SUMMARY INVESTMENT OBJECTIVE The Funds investment objective is to obtain capital appreciation. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge imposed on purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (as a percentage of redemption proceeds) None Redemption Fee as a percentage of amount redeemed if sold within 90 days 2.00% Account Fee for retirement accounts $8 Wire Transfer Fee Annual Fund Operating Expenses (expenses that you pay indirectly each year as a percentage of your investment) Management Fees 1.00% Distribution and/or 12b-1 Service Fees 0.00% Other Expenses* 0.75% Acquired Fund Fees and Expenses** 0.04% Total Annual Fund Operating Expenses *Administrative Expenses ** Estimated amount for the current fiscal year 1.79% Page 2 EXAMPLE This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and that you do not redeem any of your shares at the end of those period(s). The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your expenses would be as follows: End of 1 Year End of 3 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the examples, affect the funds performance. Page 3 PRINCIPAL INVESTMENT STRATEGIES Stocks and Money Market: The Fund seeks its investment objective principally by investing at least 80% of its total assets in equity securities and money market funds. The ratio of investment in equity securities and money market funds will vary and will depend on the market conditions. The Fund emphasizes investments in equity securities of companies without limitation as to market capitalization. Equity securities include common stocks and preferred stocks, as well as securities convertible into or exchangeable for common stocks or preferred stocks. The Fund may invest in American Depository Receipts or (ADRs) which are sold in the American markets just like regular stocks, and are issued/sponsored in the U.S. by a bank or brokerage. ADRs represent foreign corporations. American Depositary Receipt  ADR: Is a negotiable certificate issued by a U.S. bank representing a specified number of shares (or one share) in a foreign stock that is traded on a U.S. exchange. ADRs are denominated in U.S. dollars, with the underlying security held by a U.S. financial institution overseas. ADRs help to reduce administration and duty costs that would otherwise be levied on each transaction. The Fund will use a blend of growth and value styles of investing. The Fund will choose stocks which have high growth potential and have good fundamental value at the time of purchase. Stocks which become overvalued will be sold. Also when the stocks lose certain percentage from the purchase price, they will be sold. When a certain percentage of profit may be realized by selling some of the stocks. Exchange Traded Funds (ETFs): The Fund may invest in equity securities indirectly through investments in shares of Exchange Traded Funds (ETFs). Exchange Traded Funds (ETF) are funds that trade like a stock. ETFs are collections of stocks or bonds. ETFs can be bought and sold throughout the day as long as the market is open. ETFs make it easy to invest in a wide array of markets, whether broad like the S&P 500, in different sectors, different countries, etc. Non-traditional ETFs consist of Leveraged ETFs and Inverse ETFs and the details are given below: 1. Leveraged ETF is an exchange-traded fund (ETF) that uses financial derivatives and debt to amplify the returns of an underlying index. Leveraged ETFs are available for most indexes, such as the Nasdaq-100 and the Dow Jones Industrial Average. These funds aim to keep a constant amount of leverage during the investment time frame, such as a 2:1 or 3:1 ratio. It follows the daily changes in the index. The 2:1 ratio works in the opposite direction as well. If the index drops 1%, your loss would then be 2%. 2. Inverse ETF is an exchange-traded fund (ETF) that is constructed by using various derivatives for the purpose of profiting from a decline in the value of an underlying benchmark. Investing in these ETFs is similar to holding various short positions, or using a combination of advanced investment strategies to profit from falling prices. The Fund may invest in both traditional and non-traditional ETFs. Non-traditional ETFs present more risk as explained above . They offer more reward also . The Funds investments in shares of ETFs may result in substantial investments in issuers of foreign and emerging market securities. Page 4 OPTIONS: The Fund may invest in put and call options which trade on securities exchanges. Such options may be on individual securities or on indexes. A put option gives the Fund, in return for the payment of a premium, the right to sell the underlying security or index to another party at a fixed price. If the market value of the underlying security or index declines, the value of the put option would be expected to rise. It works like insurance or hedge. So if the security loses value the put option will increase in value and thus compensate. If the market value of the underlying security or index remains the same or rises, however, the put option could lose all of its value, resulting in a loss to the Fund. A call option gives the Fund, in return for the payment of a premium, the right to purchase the underlying security or index from another party at a fixed price. If the market value of the underlying security or index rises, the value of the call option would also be expected to rise. If the market value of the underlying security or index remains the same or declines, however, the call option could lose all of its value, resulting in a loss to the Fund. The Fund will not sell uncovered or naked call options as the potential loss is unlimited. Depending on the contract, options can protect or enhance the portfolios of many different kinds of investors in rising, falling and neutral markets. Closed End Funds: The Fund may invest and up to 10% of its assets indirectly through investments in Closed End Funds. Closed End Funds hold a basket of stocks either domestic or foreign or international or global. They are traded in the market like a stock. They may be selling at a discount and may pay a dividend. PRINCIPAL RISKS The price of the Funds shares can go up and down substantially. The value of the Funds investments may change because of broad changes in the markets in which the Fund invests or as a result of sector rotation, which could cause the Fund to underperform other funds with similar investment objectives. Sector rotation is an investment strategy involving the movement of money from one industry sector to another in an attempt to beat the market. Certain sectors of business profit more in certain stages of an economic cycle. There is no assurance that the Fund will achieve its investment objective. When you redeem your shares, they may be worth more or less than what you paid for them. These risks mean that you can lose money by investing in the Fund. General Risks. Investing for capital appreciation ordinarily exposes capital to added risk. Shares of the Fund are intended for you only if you are able and willing to take such risk. There can be no assurance that the Funds investment objective will be attained. The Funds share price may decline and you could lose money. Stock Market Risks . The value of the Funds portfolio may be affected by changes in the stock markets. Stock markets are subject to significant fluctuations in value as a result of political, economic and market developments. Geographically diverse stock markets may behave differently from each other and U.S. stock markets may move in the opposite direction from one or more foreign stock markets. If a stock market declines in value, the Funds share price is likely to decline in value. Page 5 Main Risks of Equity Investing. Newer or smaller companies that may experience greater stock price fluctuations and risks of loss than larger, more established companies. If a companys earnings or stock price fails to increase as anticipated, or if its business plans do not produce the expected results, the value of its securities may decline sharply. Negative development in this regard could cause the value of a stock to decline dramatically, resulting in a decrease in the Funds share price. Stocks can go in and out of favor due to market cycles.During periods when stock investing is out of favor or when markets are unstable, it may be more difficult to sell securities at an acceptable price. Equity may also be volatile because of investor speculation. There is no assurance that the Funds style of investing will achieve its desired result. In fact, the Fund may decline in value as a result of emphasizing this style of investing. Main Risks of Small- and Mid-Cap Stocks. The stocks of large, medium and small companies are referred to as large-cap, mid-cap, and small-cap, respectively. Investment professionals differ on their exact definitions, but the current approximate categories of market capitalization are: Large Cap: $10 billion plus, Mid Cap: $2 billion to $10 billion, Small Cap: Less than $2 billion. The Fund may invest in equity securities of companies without regard to market capitalization. Small- and mid-sized companies may be either established or newer companies, including companies that have been in operation for less than three years. While smaller companies might offer greater opportunities for gain, they also involve greater risk of loss. These companies may be more sensitive to changes in earnings expectations and may experience more abrupt and erratic price movements. Securities of small- and mid-size companies may not have established markets for their products or services and may have fewer customers and product lines. They may have more limited access to financial resources and may not have the financial strength to sustain them through business downturns or adverse market conditions. Since small- and mid-size companies typically reinvest a high proportion of their earnings in their businesses, they may not pay dividends for some time, particularly if they are newer companies. Smaller companies may have unseasoned management or less depth in management skill than larger, more established companies. They may be more reliant on the efforts of particular members of their management team and management changes may pose a greater risk to the success of the business. It may take a substantial period of time to realize a gain on an investment in a small- or mid-sized company, if any gain is realized at all. Main Risks Associated with Iliquidity: Illiquidity is the state of a security that cannot easily be sold or exchanged for cash without a substantial loss in value. Illiquid assets also cannot be sold quickly because of a lack of ready and willing investors or speculators to purchase the asset. The lack of ready buyers also leads to larger discrepancies between the asking price (from the seller) and the bidding price (from a buyer) than would be found in an orderly market with daily trading activity. Non-Diversification . The Fund is a non-diversified fund. The Fund is considered non-diversified because, compared to other funds, a higher percentage of the Funds assets may be invested in the shares of a limited number of companies. The Funds portfolio securities, therefore, may be more susceptible to a decline in value as a result of any single economic, political, or regulatory occurrence than the portfolio securities of a diversified fund. Page 6 Portfolio Turnover. The Funds portfolio turnover strategy permits it to purchase and sell securities at frequent intervals. A high rate of portfolio turnover in any year will increase brokerage commissions paid by the Fund, thus reducing the Funds total return, and could result in high amounts of realized investment gain subject to the payment of taxes by shareholders when Fund shares are held in taxable accounts. Risks of Options : Options are very time sensitive investments. The value decays with time and this deterioration is very rapid and accelerates in the final days before expiration. An options contract is for a short period - generally a few months sometimes for a year or two. The buyer of an option could lose his or her entire investment even with a correct prediction about the direction and magnitude of a particular price change if the price change does not occur in the relevant time period (i.e., before the option expires). Options are less tangible than some other investments. Stocks offer certificates, as do bank Certificates of Deposit, but an option is a "book-entry" only investment without a paper certificate of ownership. Since initial options investments usually require less capital than equivalent stock positions, the potential cash losses as an options investor are usually smaller than buying the underlying stock. Because options are highly leveraged investments, prices can move very quickly and by hefty amounts in minutes or seconds rather than hours or days. Losses can be substantial on selling naked call options. The Fund shall not sell naked call options. Risks of Closed-End Funds. The price of a closed-end fund can fluctuate within a wide range, and the Fund could lose money investing in a closed-end fund if the prices of the securities owned by the closed-end fund go down. In addition, (1) the market price of the shares of the closed-end fund may trade at a discount to their net asset value; (2) an active trading market for the shares of the closed-end fund may not develop or be maintained; or (3) trading of the shares of the closed-end fund may be halted if the listing exchanges officials deems such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. Risks of Traditional ETFs. Traditional ETFs attempt to replicate the performance of an index. Although they vary in the risks that they present, certain risks are common to traditional ETFs. These risks include market risk, asset class risk, concentration risk and management risk. Market risk is the risk that fluctuations in the price of a particular ETF could result in loss of value. Asset-class risk is the risk that the types of securities in which a particular ETF invests will underperform other investments. Concentration risk is the risk that the securities held by an ETF with a more concentrated investment focus will be more susceptible to singular events that do not affect other sectors of the market. Management risk is the risk that a particular ETF will not fully replicate the underlying index, which can result in returns that are less than the returns of the underlying index. Page 7 Risks of Non-Traditional ETFs. Non-traditional ETFs consist of Leveraged ETFs and Inverse ETFs and are explained below: 1. Leveraged ETF s is an exchange-traded fund (ETF) that uses financial derivatives and debt to amplify the returns of an underlying index. Leveraged ETFs are available for most indexes, such as the Nasdaq-100 and the Dow Jones Industrial Average. These funds aim to keep a constant amount of leverage during the investment time frame, such as a 2:1 or 3:1 ratio. It follows the daily changes in the index. The 2:1 ratio works in the opposite direction as well. If the index drops 1%, your loss would then be 2%. 2. Inverse ETF is an exchange-traded fund (ETF) that is constructed by using various derivatives for the purpose of profiting from a decline in the value of an underlying benchmark. Investing in these ETFs is similar to holding various short positions, or using a combination of advanced investment strategies to profit from falling prices. The majority of leveraged ETFs feature daily resets of exposure, meaning that they are designed to deliver amplified returns over the course of a single time period. The Direxion Daily Small Cap Bear 3x Shares (
